DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6 and 21-27 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 0218/0269146 A1) in view of Gani (US 2017/0287886 A1 now US 11,069,667 B2).
	In regards to claim 1,  Palm (Figs. 1B, 3, 4 and associated text and items) discloses a semiconductor package (Figs. 1B, 3, 4), comprising: an insulating substrate (items 21 plus 22 or 21 plus 28) having a first main side (top surface of items 21 plus 22 or 21 plus 28) and a second main side (bottom surface items 21 plus 22 or 21 plus 28) opposite the first main side (top surface items 21 plus 22 or 21 plus 28); a power semiconductor die (item 1) embedded in, and thinner than or a same thickness as, the insulating substrate (items 21 plus 22 or 21 plus 28), the power semiconductor die (item 1) comprising a first load terminal bond pad (item 12) at a first side which faces a same direction as the first main side (top surface of items 21 plus 22 or 21 plus 28) of the insulating substrate, a second load terminal bond pad (item 11) at a second side which faces a same direction as the second main side (bottom surface of items 21 plus 22 or 21 plus 28) of the insulating substrate (items 21 plus 22 or 21 plus 28), and a control terminal bond pad (item 13) at the first side or the second side, but does not specifically disclose electrically conductive first vias extending through the insulating substrate in a periphery region which laterally surrounds the power semiconductor die; a first metallization connecting the first load terminal bond pad of the power semiconductor die to the first vias at the first main side of the insulating substrate; solderable first contact pads at the second main side of the insulating substrate and formed by the first vias; and a solderable second contact pad at the second main side of the insulating substrate and formed by the second load terminal bond pad of the power semiconductor die. 
	However Palm (Fig. 8 and associated text) discloses electrically conductive first vias (item731) extending through the insulating substrate (items 71 plus 22) in a periphery region which laterally surrounds the power semiconductor die (item 1); a first metallization (item 735) connecting the first load terminal bond pad (item 12) of the power semiconductor die (item 1) to the first vias (item 731) at the first main side (top surface of items 71 plus 22) of the insulating substrate (item 71 plus 22); solderable first contact pads (item 732) at the second main side of the insulating substrate (items 71 plus 22) and formed by the first vias (item 731); and a solderable second contact pad (item 731) at the second main side (bottom surface of items 71 plus 22) of the insulating substrate (items 71 plus 22) and formed by the second load terminal bond pad (item 11) of the power semiconductor die (item 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiments of Palm with embodiment as taught if Fig. 8 for the purpose of allowing electrical connection with the terminals of the power semiconductor die (paragraph 35) and heat dissipation.
	Palm does not specifically disclose wherein the second main side of the insulating substrate and the solderable second contact pad are coplanar with the solderable first contact pads.
	Gani (Fig. 2 and associated text) discloses the second main side (top surface of item 202) of a substrate (item 202) and the solderable second contact pad (item 218) are coplanar with the solderable first contact pads (pads formed by upper surface of item 212).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the contacts of Palm with coplanar contacts of Gani for the purpose of an electrical connection and a reduction in size/height.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
	In regards to claim 2, Palm (Figs. 1B, 3, 4 and associated text and items) discloses wherein the control terminal bond pad (item 13) is at the second side of the power semiconductor die (item 1), the semiconductor package (Figs. 1B, 3, 4) further comprising: a solderable third contact pad (item 733) at the second main side of the insulating substrate (items 21 plus 22 or 21 plus 28) and formed by the control terminal bond pad (item 13) of the power semiconductor die (item 1). 
	In regards to claim 4, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the insulating substrate (items 21 plus 22 or 21 plus 28, or 71 plus 22) comprises a first material (item 22, paragraph 53) in which the power semiconductor die (item 1) is embedded and a second material (items 21, 71, paragraph 47) different than the first material (item 22) and which forms the periphery region. 
	In regards to claim 5, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the first vias (item 731) and the first metallization (item 735), of the power semiconductor die (item 1) each comprise copper (paragraph 51), but does not specifically disclose the first load terminal bond pad of the power semiconductor comprises copper.
	It would have been obvious to modify the invention to include a first load terminal bond pad comprised of copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 6, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the solderable second contact pad (item 731) is coplanar with the solderable first contact pads (item 732) at the second main side of the insulating substrate (items 71 plus 22). 
	In regards to claim 21, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the power semiconductor die (item 1) is disposed within an opening (item 711) in the insulating substrate (items 21 plus 22 or 21 plus 28 or 71 plus 22), and wherein the opening is at least partly filled with an insulating material (item 22).
	In regards to claim 22, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the insulating material comprises an epoxy or a resin (paragraph 47).
	In regards to claim 23, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the insulating material (item 22, paragraph 53) comprises a different material as material which forms the insulating substrate (items 21 plus 22 or 21 plus 28 or 71 plus 22, paragraph 47). 
	In regards to claim 24, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the material which forms the insulating substrate is glass fiber (paragraph 47).
	In regards to claim 25, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses wherein the solderable first and second contact pads (items 732, 731) each comprise any one or more of: Sn, Pb, Sb, Bi, Ag, Cu, Zn, and In (paragraph 51).
	In regards to claim 26, Palm does not specifically disclose wherein the first load terminal bond pad of the semiconductor die comprises Cu or NiPdAu. 
	It would have been obvious to modify the invention to include a first load terminal bond pad comprised of Cu or NiPdAu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 27, Palm (Figs. 1B, 3, 4, 8 and associated text and items) discloses  a solderable third contact pad (item 23) at the second main side of the insulating substrate (items 71 plus 22, 21 plus 22) and formed by the control terminal bond pad (item 13, Fig. 3) of the power semiconductor die (item 1), wherein the solderable third contact pad (item 23) is coplanar with the second main side (bottom surface) of the insulating substrate (items 71 plus 22, 21 plus 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 28, 2022